Case 5:19-cv-00834-DAE Document 38-1 Filed 08/03/20 Page 1 of 17




                   Exhibit A -
   Docket Report for Malibu Media v. Doe, 5:19-
            cv-00599-XR (W.D. Tex.)
8/1/2020              Case 5:19-cv-00834-DAECentralized
                                              Document       38-1
                                                        CM/ECF         Filed
                                                               LIVE - U.S.     08/03/20
                                                                           District Court:txwd Page 2 of 17

                                                                                                                     COPYRIGHT

                                            U.S. District Court [LIVE]
                                      Western District of Texas (San Antonio)
                                  CIVIL DOCKET FOR CASE #: 5:19-cv-00599-XR


 Malibu Media, LLC v. Doe                                                           Date Filed: 06/04/2019
 Assigned to: Judge Xavier Rodriguez                                                Jury Demand: Plaintiff
 Demand: $150,000                                                                   Nature of Suit: 820 Copyright
 Cause: 17:101 Copyright Infringement                                               Jurisdiction: Federal Question
 Plaintiff
 Malibu Media, LLC                                                    represented by Paul Stephen Beik
                                                                                     Beik Law Firm, P.L.L.C.
                                                                                     8100 Washington Avenue, Suite 1000
                                                                                     Houston, TX 77007
                                                                                     (713) 869-6975
                                                                                     Fax: (713) 868-2262
                                                                                     Email: paul@beiklaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED


 V.
 Defendant
 John Doe
 Infringer Using IP address 104.59.203.56
 Defendant
 JOSHUA SCHMIDT                                                       represented by David K. Sergi
                                                                                     David K. Sergi & Associates, P.C.
                                                                                     329 S. Guadalupe
                                                                                     San Marcos, TX 78666
                                                                                     (512) 392-5010
                                                                                     Fax: (512) 392-5042
                                                                                     Email: david@sergilaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Thomas M. Just
                                                                                     Sergi & Associates, P.C.
                                                                                     329 S. Guadalupe Street
                                                                                     San Marcos, TX 78666
                                                                                     512-392-5010
                                                                                     Fax: 512-392-5042
                                                                                     Email: thomas@sergilaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Katherine Frank
                                                                                     Sergi & Associates, P.C.
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?109022473927437-L_1_0-1                                                     1/4
8/1/2020              Case 5:19-cv-00834-DAECentralized
                                              Document       38-1
                                                        CM/ECF         Filed
                                                               LIVE - U.S.     08/03/20
                                                                           District Court:txwd Page 3 of 17

                                                                           329 S. Guadalupe Street
                                                                           San Marcos, TX 78666
                                                                           512-392-5010
                                                                           Fax: 512-392-5042
                                                                           Email: katie@sergilaw.com
                                                                           ATTORNEY TO BE NOTICED


  Date Filed            #     Docket Text
  06/04/2019             1 COMPLAINT ( Filing fee $ 400 receipt number 0542-12185550). No Summons requested
                           at this time, filed by Malibu Media, LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                           Civil Cover Sheet)(Beik, Paul) (Entered: 06/04/2019)
  06/04/2019             2 Certificate of Interested Parties by Malibu Media, LLC. (Beik, Paul) (Entered: 06/04/2019)
  06/04/2019             3 RULE 7 DISCLOSURE STATEMENT filed by Malibu Media, LLC. (Beik, Paul)
                           (Entered: 06/04/2019)
  06/04/2019                  Case assigned to Judge Xavier Rodriguez. CM WILL NOW REFLECT THE JUDGE
                              INITIALS AS PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE
                              INITIALS TO THE CASE NUMBER ON EACH DOCUMENT THAT YOU FILE IN
                              THIS CASE. (bc) (Entered: 06/04/2019)
  06/04/2019                  If ordered by the court, all referrals will be assigned to Magistrate Judge Bemporad (bc)
                              (Entered: 06/04/2019)
  06/04/2019             4 Report on Copyright sent to Register of Copyrights. (bc) (Entered: 06/04/2019)
  07/08/2019             5 MOTION for Discovery by Malibu Media, LLC. (Attachments: # 1 Appendix Appendix -
                           Exhibits A-C, # 2 Proposed Order)(Beik, Paul) (Entered: 07/08/2019)
  07/08/2019             6 NOTICE of Related Cases by Malibu Media, LLC (Beik, Paul) (Entered: 07/08/2019)
  07/23/2019             7 ORDER GRANTING 5 Motion for Discovery. Signed by Judge Xavier Rodriguez. (aej)
                           (Entered: 07/23/2019)
  09/03/2019             8 MOTION for Extension of Time to Serve the Summons and Complaint by Malibu Media,
                           LLC. (Attachments: # 1 Proposed Order)(Beik, Paul) (Entered: 09/03/2019)
  09/05/2019             9 ORDER, Plaintiffs motion (docket no. 8) is GRANTED. The Clerks office is therefore
                           DIRECTED to administratively close this case pending further order of the Court. Signed
                           by Judge Xavier Rodriguez. (aej) (Entered: 09/05/2019)
  09/06/2019           10 Report on Copyright sent to Register of Copyrights. (aej) (Entered: 09/06/2019)
  01/03/2020           11 AMENDED COMPLAINT against JOSHUA SCHMIDT amending, filed by Malibu
                          Media, LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Beik, Paul) (Entered:
                          01/03/2020)
  01/03/2020           12 REQUEST FOR ISSUANCE OF SUMMONS by Malibu Media, LLC. (Beik, Paul)
                          (Entered: 01/03/2020)
  01/06/2020           13 Summons Issued as to JOSHUA SCHMIDT. (bc) (Entered: 01/06/2020)
  01/17/2020           14 MOTION for Extension of Time to Serve the Summons and Complaint by Malibu Media,
                          LLC. (Attachments: # 1 Proposed Order)(Beik, Paul) (Entered: 01/17/2020)
  01/21/2020           15 ORDER GRANTING 14 Motion Plaintiff's Second Motion for Extension of Time to Serve
                          Defendant. Plaintiff is given until February 20, 2020 to serve Defendant or to show cause

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?109022473927437-L_1_0-1                                                   2/4
8/1/2020              Case 5:19-cv-00834-DAECentralized
                                                  Document    38-1
                                                         CM/ECF         Filed
                                                                LIVE - U.S.     08/03/20
                                                                            District Court:txwd Page 4 of 17

                          why additional time is needed. Signed by Judge Xavier Rodriguez. (bc) (Entered:
                          01/21/2020)
  02/10/2020           16 SUMMONS Returned Executed by Malibu Media, LLC. JOSHUA SCHMIDT served on
                          2/8/2020, answer due 3/2/2020. (Beik, Paul) (Entered: 02/10/2020)
  02/11/2020           17 ORDER REOPENING CASE. Signed by Judge Xavier Rodriguez. (bc) (Entered:
                          02/11/2020)
  02/12/2020           18 AMENDED ORDER RE-OPENING CASE re 17 Order Reopening Case. Signed by Judge
                          Xavier Rodriguez. (bc) (Entered: 02/12/2020)
  04/14/2020           19 PRO-SE PLAINTIFF'S ANSWER to 11 Amended Complaint filed by JOSHUA
                          SCHMIDT.(wg) (Entered: 04/14/2020)
  04/14/2020           20 Order for Scheduling Recommendations/Proposed Scheduling Order. ( Scheduling
                          Recommendations/Proposed Scheduling Order due by 5/15/2020,), Notice of right to
                          consent to disposition of a civil case by a U.S. Magistrate Judge within (30) days of the
                          filing of this Order. Signed by Judge Xavier Rodriguez. (wg) (Entered: 04/15/2020)
  05/04/2020           21 MOTION to Strike Defendant's Affirmative Defenses by Malibu Media, LLC.
                          (Attachments: # 1 Proposed Order)(Beik, Paul) (Entered: 05/04/2020)
  05/15/2020           22 Rule 26(f) Discovery Report/Case Management Plan by Malibu Media, LLC.
                          (Attachments: # 1 Proposed Order)(Beik, Paul) (Entered: 05/15/2020)
  05/18/2020           23 SCHEDULING ORDER: Pretrial Conference set for 12/2/2021 10:30 AM before Judge
                          Xavier Rodriguez, Jury Selection and Trial set for 12/13/2021 10:30AM before Judge
                          Xavier Rodriguez, ADR Report Deadline due by 6/25/2021, Amended Pleadings due by
                          7/15/2020, Discovery due by 11/9/2020, Motions due by 9/11/2021,. Signed by Judge
                          Xavier Rodriguez. (mgr) (Entered: 05/18/2020)
  05/18/2020           24 ORDER SETTING STATUS CONFERENCE AND HEARING ON ALL PENDING
                          MOTIONS ( Status Conference set for 6/10/2020 10:30 AM before Judge Xavier
                          Rodriguez,). Signed by Judge Xavier Rodriguez. (mgr) (Entered: 05/18/2020)
  05/29/2020           25 NON-CONSENT to Trial by US Magistrate Judge by Malibu Media, LLC. (Beik, Paul)
                          (Entered: 05/29/2020)
  06/05/2020           26 NOTICE of Attorney Appearance by David K. Sergi on behalf of JOSHUA SCHMIDT.
                          Attorney David K. Sergi added to party JOSHUA SCHMIDT(pty:dft) (Sergi, David)
                          (Entered: 06/05/2020)
  06/08/2020           27 MOTION to Continue Status Conference by JOSHUA SCHMIDT. (Frank, Katherine)
                          (Entered: 06/08/2020)
  06/08/2020           28 MOTION to Continue (Amended) by JOSHUA SCHMIDT. (Frank, Katherine) (Entered:
                          06/08/2020)
  06/08/2020                  Text Order TERMINATING 27 Motion to Continue entered by Judge Xavier Rodriguez.
                              This motion is terminated in light of Defendant's re-filing the same motion (docket no. 28).
                              (This is a text-only entry generated by the court. There is no document associated with this
                              entry.) (arb) (Entered: 06/08/2020)
  06/08/2020           29 NOTICE of Attorney Appearance by Katherine Frank on behalf of JOSHUA SCHMIDT.
                          Attorney Katherine Frank added to party JOSHUA SCHMIDT(pty:dft) (Frank, Katherine)
                          (Entered: 06/08/2020)
  06/08/2020           30 NOTICE of Attorney Appearance by David K. Sergi on behalf of JOSHUA SCHMIDT
                          (Sergi, David) (Entered: 06/08/2020)
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?109022473927437-L_1_0-1                                                  3/4
8/1/2020              Case 5:19-cv-00834-DAECentralized
                                                Document     38-1
                                                        CM/ECF         Filed
                                                               LIVE - U.S.     08/03/20
                                                                           District Court:txwd Page 5 of 17

  06/08/2020           31 ORDER GRANTING 28 Motion to Continue Status Conference set for 6/18/2020 10:30
                          AM before Judge Xavier Rodriguez, Signed by Judge Xavier Rodriguez. (mgr) (Entered:
                          06/08/2020)
  06/10/2020           32 ***DOCUMENT DEFICIENT-MISSING PROPOSED ORDER*** MOTION for Leave
                          to File Defendant's First Amended Answer by JOSHUA SCHMIDT. (Attachments: # 1
                          Exhibit First Amended Answer)(Frank, Katherine) Modified on 6/11/2020 (mgr).
                          (Entered: 06/10/2020)
  06/11/2020           33 DEFICIENCY NOTICE: MISSING PROPOSED ORDER. Please do not re-file the entire
                          document, please only file the proposedorder using the "Attachment" event and link to the
                          motion re 32 MOTION for Leave to File Defendant's First Amended Answer (mgr)
                          (Entered: 06/11/2020)
  06/12/2020           34 SUPPLEMENT to 32 MOTION for Leave to File Defendant's First Amended Answer
                          Proposed Order Granting Motion by JOSHUA SCHMIDT. (Frank, Katherine) (Entered:
                          06/12/2020)
  06/18/2020                  Text Order DENYING 21 Motion to Strike entered by Judge Xavier Rodriguez. As stated
                              in open court, this motion is denied without prejudice to refiling. (This is a text-only entry
                              generated by the court. There is no document associated with this entry.) (arb) (Entered:
                              06/18/2020)
  06/18/2020                  Text Order DENYING 32 Motion for Leave to File entered by Judge Xavier Rodriguez.
                              As stated in open court, this motion is denied without prejudice to refiling. Defendant is
                              ordered to file a new amended answer within fifteen (15) days of this order. (This is a text-
                              only entry generated by the court. There is no document associated with this entry.) (arb)
                              (Entered: 06/18/2020)
  06/18/2020           35 Minute Entry for proceedings held before Judge Xavier Rodriguez: Status Conference held
                          on 6/18/2020 (Minute entry documents are not available electronically.). (Court Reporter
                          Gigi Simcox.)(mgr) (Entered: 06/18/2020)
  07/03/2020           36 Defendant's First Amended ANSWER to 11 Amended Complaint by JOSHUA
                          SCHMIDT.(Frank, Katherine) (Entered: 07/03/2020)
  07/23/2020           37 Opposed MOTION to Strike Defendant's Affirmative Defenses Alleged in Defendant's
                          Amended Answer by Malibu Media, LLC. (Attachments: # 1 Proposed Order)(Beik, Paul)
                          (Entered: 07/23/2020)
  07/30/2020           38 Response in Opposition to Motion, filed by JOSHUA SCHMIDT, re 37 Opposed
                          MOTION to Strike Defendant's Affirmative Defenses Alleged in Defendant's Amended
                          Answer filed by Plaintiff Malibu Media, LLC (Attachments: # 1 Proposed Order)(Sergi,
                          David) (Entered: 07/30/2020)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                08/01/2020 09:34:58
                                   PACER
                                                    jtmorr3405:4914451:0 Client Code:
                                   Login:
                                                                           Search       5:19-cv-00599-
                                   Description:     Docket Report
                                                                           Criteria:    XR
                                   Billable
                                                    3                      Cost:        0.30
                                   Pages:

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?109022473927437-L_1_0-1                                                        4/4
Case 5:19-cv-00834-DAE Document 38-1 Filed 08/03/20 Page 6 of 17




                   Exhibit B -
   Docket Report for Malibu Media v. Doe, 5:19-
           cv-00601-DAE (W.D. Tex.)
8/1/2020              Case 5:19-cv-00834-DAECentralized
                                              Document       38-1
                                                        CM/ECF         Filed
                                                               LIVE - U.S.     08/03/20
                                                                           District Court:txwd Page 7 of 17

                                                                                                                     COPYRIGHT

                                           U.S. District Court [LIVE]
                                     Western District of Texas (San Antonio)
                                CIVIL DOCKET FOR CASE #: 5:19-cv-00601-DAE


 Malibu Media, LLC v. Doe                                                           Date Filed: 06/04/2019
 Assigned to: Judge David A. Ezra                                                   Jury Demand: Plaintiff
 Demand: $150,000                                                                   Nature of Suit: 820 Copyright
 Cause: 17:101 Copyright Infringement                                               Jurisdiction: Federal Question
 Plaintiff
 Malibu Media, LLC                                                    represented by Paul Stephen Beik
                                                                                     Beik Law Firm, P.L.L.C.
                                                                                     8100 Washington Avenue, Suite 1000
                                                                                     Houston, TX 77007
                                                                                     (713) 869-6975
                                                                                     Fax: (713) 868-2262
                                                                                     Email: paul@beiklaw.com
                                                                                     ATTORNEY TO BE NOTICED


 V.
 Defendant
 John Doe
 infringer using IP address 24.206100.47


  Date Filed             #    Docket Text
  06/04/2019             1 COMPLAINT ( Filing fee $ 400 receipt number 0542-12185633). No Summons requested
                           at this time, filed by Malibu Media, LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                           Civil Cover Sheet)(Beik, Paul) (Entered: 06/04/2019)
  06/04/2019             2 Certificate of Interested Parties by Malibu Media, LLC. (Beik, Paul) (Entered: 06/04/2019)
  06/04/2019             3 RULE 7 DISCLOSURE STATEMENT filed by Malibu Media, LLC. (Beik, Paul)
                           (Entered: 06/04/2019)
  06/04/2019                  Case assigned to Judge David A. Ezra. CM WILL NOW REFLECT THE JUDGE
                              INITIALS AS PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE
                              INITIALS TO THE CASE NUMBER ON EACH DOCUMENT THAT YOU FILE IN
                              THIS CASE. (mgr) (Entered: 06/05/2019)
  06/04/2019                  If ordered by the court, all referrals will be assigned to Magistrate Judge Chestney (mgr)
                              (Entered: 06/05/2019)
  06/04/2019             4 Report on Copyright sent to Register of Copyrights. (mgr) (Entered: 06/05/2019)
  07/08/2019             5 MOTION for Discovery by Malibu Media, LLC. (Attachments: # 1 Appendix Appendix -
                           Exhibits A-C, # 2 Proposed Order)(Beik, Paul) (Entered: 07/08/2019)
  07/08/2019             6 NOTICE of Related Cases by Malibu Media, LLC (Beik, Paul) (Entered: 07/08/2019)
  07/09/2019                  Text Order REFERRING 5 Motion for Discovery to Judge Elizabeth Chestney entered by
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?479625450924117-L_1_0-1                                                     1/3
8/1/2020              Case 5:19-cv-00834-DAECentralized
                                                 DocumentCM/ECF38-1     Filed
                                                                LIVE - U.S.     08/03/20
                                                                            District Court:txwd Page 8 of 17

                          Judge David A. Ezra. (This is a text-only entry generated by the court. There is no
                          document associated with this entry.) (sj) (Entered: 07/09/2019)
  07/09/2019                  MOTION REFERRED: referred 5 MOTION for Discovery . Referral Judge: Elizabeth S.
                              Chestney. (mgr) (Entered: 07/09/2019)
  08/16/2019             7 ORDER GRANTING 5 Motion for Discovery Signed by Judge Elizabeth S. Chestney.
                           (mgr) (Entered: 08/16/2019)
  08/16/2019                  Motions No Longer Referred: 5 MOTION for Discovery (mgr) (Entered: 08/20/2019)
  09/03/2019             8 MOTION for Extension of Time to Serve the Summons and Complaint by Malibu Media,
                           LLC. (Attachments: # 1 Proposed Order)(Beik, Paul) (Entered: 09/03/2019)
  09/04/2019                  Text Order REFERRING 8 Motion to Magistrate Judge Elizabeth Chestney. Entered by
                              Judge David A. Ezra. (This is a text-only entry generated by the court. There is no
                              document associated with this entry.) (lc) (Entered: 09/04/2019)
  09/04/2019                  CASE REFERRED to Magistrate Judge Elizabeth S. Chestney.. Referral Judge: Elizabeth
                              S. Chestney. (mgr) (Entered: 09/05/2019)
  09/05/2019                  CASE NO LONGER REFERRED to Magistrate Judge Elizabeth S. Chestney. (Case
                              referred in error) (rf) (Entered: 09/05/2019)
  09/05/2019                  MOTION REFERRED: referred 8 MOTION for Extension of Time to Serve the Summons
                              and Complaint. Referral Judge: Elizabeth S. Chestney. (rf) (Entered: 09/05/2019)
  09/09/2019             9 ORDER GRANTING 8 Motion for Extension of Time to Serve Defendant with a
                           Summons Signed by Judge David A. Ezra. (mgr) (Entered: 09/09/2019)
  09/09/2019                  Motions No Longer Referred: 8 MOTION for Extension of Time to Serve the Summons
                              and Complaint (mgr) (Entered: 09/09/2019)
  01/27/2020           10 Sealed Document filed (Attachments: # 1 Sealed Document, # 2 Sealed Document) (mgr)
                          (Entered: 01/28/2020)
  01/29/2020           11 ORDER INSTRUCTING THE CLERKS OFFICE TO REOPEN THIS CASE. Signed by
                          Judge David A. Ezra. (mgr) (Entered: 01/29/2020)
  02/13/2020           12 MOTION for Extension of Time to Serve the Summons and Complaint by Malibu Media,
                          LLC. (Attachments: # 1 Proposed Order)(Beik, Paul) (Entered: 02/13/2020)
  02/13/2020           13 STATUS REPORT by Malibu Media, LLC. (Beik, Paul) (Entered: 02/13/2020)
  02/13/2020                  Text Order GRANTING 12 Motion. Plaintiff shall have until March 30, 2020, to effectuate
                              service of a summons and Amended Complaint upon Defendant. Entered by Judge David
                              A. Ezra. (This is a text-only entry generated by the court. There is no document associated
                              with this entry.) (ar) (Entered: 02/13/2020)
  03/30/2020           14 MOTION for Extension of Time to Serve the Summons and Complaint by Malibu Media,
                          LLC. (Attachments: # 1 Proposed Order)(Beik, Paul) (Entered: 03/30/2020)
  03/30/2020           15 ORDER GRANTING 14 Motion for Extension of time within which it has to effectuate
                          service on John Doe Defendant. Plaintiff shall have untilMay 15, 2020, to effectuate
                          service of a summons and Amended Complaint upon John DoeDefendant. Signed by
                          Judge David A. Ezra. (mgr) (Entered: 03/31/2020)
  05/15/2020           16 MOTION for Extension of Time to Serve the Summons and Complaint by Malibu Media,
                          LLC. (Attachments: # 1 Proposed Order)(Beik, Paul) (Entered: 05/15/2020)
  05/18/2020           17 ORDER GRANTING 16 Motion for Extension of Time to Serve Summons and Complaint

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?479625450924117-L_1_0-1                                                 2/3
8/1/2020              Case 5:19-cv-00834-DAECentralized
                                                Document     38-1
                                                        CM/ECF         Filed
                                                               LIVE - U.S.     08/03/20
                                                                           District Court:txwd Page 9 of 17

                          Signed by Judge David A. Ezra. (mgr) (Entered: 05/18/2020)
  05/18/2020           18 Summons Issued . (mgr) (Main Document 18 replaced on 5/19/2020) (mgr). Modified on
                          5/27/2020, to edit text (mgr). (Entered: 05/18/2020)
  06/26/2020           19 SEALED MOTION Modified on 6/26/2020, to edit text(mgr). (Entered: 06/26/2020)
  06/30/2020           20 ORDER GRANTING 19 Motion for Alternate Service Signed by Judge David A. Ezra.
                          (mgr) (Entered: 06/30/2020)
  07/20/2020           21 NOTICE of Service of Summons and Complaint by Malibu Media, LLC (Beik, Paul)
                          (Entered: 07/20/2020)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                08/01/2020 09:33:43
                                   PACER
                                                    jtmorr3405:4914451:0 Client Code:
                                   Login:
                                                                           Search       5:19-cv-00601-
                                   Description:     Docket Report
                                                                           Criteria:    DAE
                                   Billable
                                                    2                      Cost:        0.20
                                   Pages:




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?479625450924117-L_1_0-1                                        3/3
Case 5:19-cv-00834-DAE Document 38-1 Filed 08/03/20 Page 10 of 17




                  Exhibit C -
  Docket Report for Malibu Media v. Doe, 5:19-
          cv-00649-OLG (W.D. Tex.)
8/1/2020             Case 5:19-cv-00834-DAE Centralized
                                             Document        38-1
                                                        CM/ECF LIVE - Filed   08/03/20
                                                                      U.S. District Court:txwd Page 11 of 17

                                                                                                    CLOSED,COPYRIGHT

                                           U.S. District Court [LIVE]
                                     Western District of Texas (San Antonio)
                                CIVIL DOCKET FOR CASE #: 5:19-cv-00649-OLG


 Malibu Media, LLC v. Doe                                                           Date Filed: 06/11/2019
 Assigned to: Chief Judge Orlando L. Garcia                                         Date Terminated: 07/13/2020
 Cause: 17:101 Copyright Infringement                                               Jury Demand: Plaintiff
                                                                                    Nature of Suit: 820 Copyright
                                                                                    Jurisdiction: Federal Question
 Plaintiff
 Malibu Media, LLC                                                    represented by Paul Stephen Beik
                                                                                     Beik Law Firm, P.L.L.C.
                                                                                     8100 Washington Avenue, Suite 1000
                                                                                     Houston, TX 77007
                                                                                     (713) 869-6975
                                                                                     Fax: (713) 868-2262
                                                                                     Email: paul@beiklaw.com
                                                                                     ATTORNEY TO BE NOTICED


 V.
 Defendant
 John Doe
 infringer using IP address 162.233.170.40
 TERMINATED: 01/13/2020
 Defendant
 Karen Klopotoski                                                     represented by Samira M. Lineberger
                                                                                     Lineberger Law Firm PLLC
                                                                                     1919 San Pedro Avenue
                                                                                     San Antonio, TX 78261
                                                                                     (210) 735-9911
                                                                                     Fax: (866) 748-3788
                                                                                     Email: sml@linebergerlawfirm.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED


  Date Filed            #     Docket Text
  06/11/2019             1 COMPLAINT ( Filing fee $ 400 receipt number 0542-12214783). No Summons requested
                           at this time, filed by Malibu Media, LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                           Civil Cover Sheet)(Beik, Paul) (Entered: 06/11/2019)
  06/11/2019             2 Certificate of Interested Parties by Malibu Media, LLC. (Beik, Paul) (Entered: 06/11/2019)
  06/11/2019             3 RULE 7 DISCLOSURE STATEMENT filed by Malibu Media, LLC. (Beik, Paul)
                           (Entered: 06/11/2019)

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?428879860775665-L_1_0-1                                                   1/3
8/1/2020             Case 5:19-cv-00834-DAE Centralized
                                                 Document    38-1
                                                        CM/ECF LIVE - Filed   08/03/20
                                                                      U.S. District Court:txwd Page 12 of 17

  06/11/2019              Case assigned to Chief Judge Orlando L. Garcia. CM WILL NOW REFLECT THE
                          JUDGE INITIALS AS PART OF THE CASE NUMBER. PLEASE APPEND THESE
                          JUDGE INITIALS TO THE CASE NUMBER ON EACH DOCUMENT THAT YOU
                          FILE IN THIS CASE. (aej) (Entered: 06/11/2019)
  06/11/2019                  If ordered by the court, all referrals will be assigned to Magistrate Judge Chestney (aej)
                              (Entered: 06/11/2019)
  06/11/2019             4 Report on Copyright sent to Register of Copyrights. (aej) (Entered: 06/11/2019)
  07/25/2019             5 MOTION for Discovery by Malibu Media, LLC. (Attachments: # 1 Appendix, # 2
                           Proposed Order)(Beik, Paul) (Entered: 07/25/2019)
  07/25/2019             6 NOTICE of Related Cases by Malibu Media, LLC (Beik, Paul) (Entered: 07/25/2019)
  08/05/2019             7 ORDER GRANTING 5 Motion for Discovery. Signed by Chief Judge Orlando L. Garcia.
                           (aej) (Entered: 08/05/2019)
  09/09/2019             8 MOTION for Extension of Time to Serve the Summons and Complaint by Malibu Media,
                           LLC. (Attachments: # 1 Proposed Order)(Beik, Paul) (Entered: 09/09/2019)
  09/10/2019                  Text Order GRANTING 8 Motion for Extension of Time to Serve the Summons and
                              Complaint. IT IS THEREFORE ORDERED that Plaintiff shall have until February 3,
                              2020, to effectuate service of a summons and Amended Complaint upon John Doe
                              Defendant entered by Chief Judge Orlando L. Garcia. (This is a text-only entry generated
                              by the court. There is no document associated with this entry.) (ju) (Entered: 09/10/2019)
  01/13/2020             9 AMENDED COMPLAINT against KAREN KLOPOTOSKI amending, filed by Malibu
                           Media, LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Beik, Paul) (Entered:
                           01/13/2020)
  01/13/2020           10 REQUEST FOR ISSUANCE OF SUMMONS by Malibu Media, LLC. (Beik, Paul)
                          (Entered: 01/13/2020)
  01/14/2020           11 Summons Issued as to Karen Klopotoski. (bc) (Entered: 01/14/2020)
  01/29/2020           12 SUMMONS Returned Executed by Malibu Media, LLC. Karen Klopotoski served on
                          1/23/2020, answer due 2/13/2020. (Beik, Paul) (Entered: 01/29/2020)
  02/12/2020           13 Original ANSWER to 9 Amended Complaint by Plaintiff, Malibu Media LLC. Attorney
                          Samira M. Lineberger added to party Karen Klopotoski(pty:dft) by Karen Klopotoski.
                          (Lineberger, Samira) (Entered: 02/12/2020)
  02/13/2020           14 Order for Scheduling Recommendations/Proposed Scheduling Order. It is ORDERED that
                          the Plaintiff(s) confer with the Defendant(s) as required by Fed.R.Civ.P 26(f) and Local
                          Court Rule CV-16(c) to submit a proposed scheduling order for the Court's consideration
                          within forty-five (45) days of the filing of this Order. Notice of right to consent to
                          disposition of a civil case by a U.S. Magistrate Judge. Signed by Chief Judge Orlando L.
                          Garcia. (bc) (Entered: 02/13/2020)
  03/16/2020           15 NON-CONSENT to Trial by US Magistrate Judge by Karen Klopotoski. (Lineberger,
                          Samira) (Entered: 03/16/2020)
  03/17/2020           16 NON-CONSENT to Trial by US Magistrate Judge by Malibu Media, LLC. (Beik, Paul)
                          (Entered: 03/17/2020)
  03/17/2020           17 ***DOCUMENT DEFICIENT- MISSING A SIGNATURE BLOCK. PLEASE FILE A
                          CORRECTION SCHEDULING ORDER INCLUDING THE ATTORNEY
                          SIGNATURE.*** Scheduling Recommendations/Proposed Scheduling Order by Malibu
                          Media, LLC. (Beik, Paul) Modified on 3/18/2020 To edit text (bc). (Entered: 03/17/2020)
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?428879860775665-L_1_0-1                                                    2/3
8/1/2020             Case 5:19-cv-00834-DAE Centralized
                                                 Document    38-1
                                                        CM/ECF LIVE - Filed   08/03/20
                                                                      U.S. District Court:txwd Page 13 of 17

  03/18/2020          18 DEFICIENCY NOTICE: ***DOCUMENT DEFICIENT-MISSING A SIGNATURE
                          BLOCK. PLEASE FILE A CORRECTED SCHEDULING ORDER WITH THE
                          SIGNATURE OF THE ATTORNEY*** re 17 Scheduling Recommendations/Proposed
                          Scheduling Order. (bc) (Entered: 03/18/2020)
  03/18/2020           19 Scheduling Recommendations/Proposed Scheduling Order by Malibu Media, LLC. and
                          Karen Klopotoski(Beik, Paul) Modified on 3/18/2020 To edit text (bc). (Entered:
                          03/18/2020)
  03/18/2020                  Notice of Correction: ***NOTIFIED ALL PARTIES THAT THE ENTRY WAS
                              MODIFIED TO ADD THE JOINT FILER*** re 19 Scheduling
                              Recommendations/Proposed Scheduling Order. (bc) (Entered: 03/18/2020)
  04/03/2020           20 SCHEDULING ORDER, ( ADR Mediation Completed by 4/5/2021,, ADR Report
                          Deadline due by 4/6/2020,, Amended Pleadings due by 4/30/2020,, Discovery due by
                          1/29/2021,, Joinder of Parties due by 4/30/2020,, Dispositive Motions due by 3/8/2021,,
                          Jury Selection set for 8/16/2021 09:30AM before Chief Judge Orlando L. Garcia,, Jury
                          Trial set for 8/16/2021 09:30 AM before Chief Judge Orlando L. Garcia,, Pretrial
                          Conference set for 8/11/2021 09:30 AM before Chief Judge Orlando L. Garcia,). Signed
                          by Chief Judge Orlando L. Garcia. (wg) (Entered: 04/03/2020)
  04/06/2020           21 ADR Report Filed - JOINT ADR REPORT by Malibu Media, LLC(Beik, Paul) (Entered:
                          04/06/2020)
  06/12/2020           22 ORDER FOR DISMISSAL PAPERS, The parties shall submit a stipulation of dismissal or
                          agreed judgment and any appropriate supporting documents on or before Monday, July 13,
                          2020.. Signed by Chief Judge Orlando L. Garcia. (cd) (Entered: 06/15/2020)
  07/13/2020           23 STIPULATION of Dismissal with Prejudice by Malibu Media LLC. and Karen Klopotoski
                          (Attachments: # 1 Proposed Order)(Beik, Paul) Modified on 7/14/2020 To edit text (bc).
                          (Entered: 07/13/2020)
  07/14/2020                  Notice of Correction: ***NOTIFIED ALL PARTIES THAT THE ENTRY WAS
                              MODIFIED TO ADD THE JOINT FILER*** re 23 Stipulation of Dismissal. (bc)
                              (Entered: 07/14/2020)
  07/14/2020           24 ORDER ON STIPULATION OF DISMISSAL re 23 Stipulation of Dismissal filed by
                          Karen Klopotoski and Malibu Media, LLC. Signed by Chief Judge Orlando L. Garcia. (bc)
                          (Entered: 07/14/2020)
  07/14/2020           25 Report on Copyright sent to Register of Copyrights along with a copy of 24 Order
                          Dismissing (bc) (Entered: 07/14/2020)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                08/01/2020 09:37:34
                                   PACER
                                                    jtmorr3405:4914451:0 Client Code:
                                   Login:
                                                                           Search       5:19-cv-00649-
                                   Description:     Docket Report
                                                                           Criteria:    OLG
                                   Billable
                                                    3                      Cost:        0.30
                                   Pages:




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?428879860775665-L_1_0-1                                             3/3
Case 5:19-cv-00834-DAE Document 38-1 Filed 08/03/20 Page 14 of 17




                   Exhibit D -
   Docket Report for Malibu Media v. Doe, 5:19-
           cv-00929-DAE (W.D. Tex.)
8/1/2020             Case 5:19-cv-00834-DAE Centralized
                                             Document        38-1
                                                        CM/ECF LIVE - Filed   08/03/20
                                                                      U.S. District Court:txwd Page 15 of 17

                                                                                                    CLOSED,COPYRIGHT

                                           U.S. District Court [LIVE]
                                     Western District of Texas (San Antonio)
                                CIVIL DOCKET FOR CASE #: 5:19-cv-00929-DAE


 Malibu Media, LLC v. Doe                                                           Date Filed: 08/02/2019
 Assigned to: Judge David A. Ezra                                                   Date Terminated: 04/14/2020
 Demand: $150,000                                                                   Jury Demand: Plaintiff
 Cause: 17:101 Copyright Infringement                                               Nature of Suit: 820 Copyright
                                                                                    Jurisdiction: Federal Question
 Plaintiff
 Malibu Media, LLC                                                    represented by Paul Stephen Beik
                                                                                     Beik Law Firm, P.L.L.C.
                                                                                     8100 Washington Avenue, Suite 1000
                                                                                     Houston, TX 77007
                                                                                     (713) 869-6975
                                                                                     Fax: (713) 868-2262
                                                                                     Email: paul@beiklaw.com
                                                                                     ATTORNEY TO BE NOTICED


 V.
 Defendant
 John Doe
 Infringer Using IP Address 24.55.22.80


  Date Filed            #     Docket Text
  08/02/2019             1 COMPLAINT ( Filing fee $ 400 receipt number 0542-12429300). No Summons requested
                           at this time, filed by Malibu Media, LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                           Civil Cover Sheet)(Beik, Paul) (Entered: 08/02/2019)
  08/02/2019             2 Certificate of Interested Parties by Malibu Media, LLC. (Beik, Paul) (Entered: 08/02/2019)
  08/02/2019             3 RULE 7 DISCLOSURE STATEMENT filed by Malibu Media, LLC. (Beik, Paul)
                           (Entered: 08/02/2019)
  08/02/2019                  Case assigned to Judge David A. Ezra. CM WILL NOW REFLECT THE JUDGE
                              INITIALS AS PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE
                              INITIALS TO THE CASE NUMBER ON EACH DOCUMENT THAT YOU FILE IN
                              THIS CASE. (bc) (Entered: 08/02/2019)
  08/02/2019                  If ordered by the court, all referrals will be assigned to Magistrate Judge Bemporad (bc)
                              (Entered: 08/02/2019)
  08/02/2019             4 Report on Copyright sent to Register of Copyrights. (bc) (Entered: 08/02/2019)
  08/13/2019             5 MOTION for Discovery by Malibu Media, LLC. (Attachments: # 1 Appendix Appendix -
                           Exhibits A-C, # 2 Proposed Order)(Beik, Paul) (Entered: 08/13/2019)
  08/13/2019             6 NOTICE of Related Cases by Malibu Media, LLC (Beik, Paul) (Entered: 08/13/2019)
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?125914852985251-L_1_0-1                                                   1/3
8/1/2020             Case 5:19-cv-00834-DAE Centralized
                                                 Document     38-1
                                                         CM/ECF LIVE - Filed   08/03/20
                                                                       U.S. District Court:txwd Page 16 of 17

  08/15/2019              Text Order REFERRING 5 Motion for Discovery to Judge Henry J. Bemporad entered by
                          Judge David A. Ezra. (This is a text-only entry generated by the court. There is no
                          document associated with this entry.) (sj) (Entered: 08/15/2019)
  08/15/2019                  MOTION REFERRED: referred 5 MOTION for Discovery . Referral Judge: Henry J.
                              Bemporad. (aej) (Entered: 08/15/2019)
  08/15/2019             7 ORDER GRANTING 5 MOTION for Discovery filed by Malibu Media, LLC, Motions
                           No Longer Referred: 5 MOTION for Discovery . Signed by Judge Henry J. Bemporad.
                           (aej) (Entered: 08/15/2019)
  10/28/2019           10 MOTION for Reconsideration re 7 Order Granting Plaintiff's Motion for Leave to Serve a
                          Third Party Subpoena Prior to a Rule 26(f) Conference (bc) Modified on 11/5/2019 To edit
                          text (bc). (Entered: 11/05/2019)
  10/31/2019             8 MOTION for Extension of Time to Serve the Summons and Complaint by Malibu Media,
                           LLC. (Attachments: # 1 Proposed Order)(Beik, Paul) (Entered: 10/31/2019)
  11/01/2019             9 ORDER REFERRING MATTER TO MAGISTRATE JUDGE. Signed by Judge David A.
                           Ezra. (mgr) (Entered: 11/01/2019)
  11/05/2019                  Notice of Correction:***NOTIFIED ALL PARTIES THAT THE ENTRY WAS
                              MODIFIED TO CHANGE THE WORDING PER CHAMBERS*** re 10 MOTION for
                              Reconsideration re 7 Order. (bc) (Entered: 11/05/2019)
  11/05/2019           11 ORDER GRANTING 8 Motion First Motion for Extension of Time to Serve Defendant.
                          The deadline for plaintiff to serve defendant with a summons and amended complaint is
                          extended to February 13, 2020. Signed by Judge Henry J. Bemporad. (bc) (Entered:
                          11/06/2019)
  11/06/2019           12 ORDER DENYING 10 Motion for Reconsideration. Signed by Judge Henry J. Bemporad.
                          (rf) (Entered: 11/06/2019)
  02/13/2020           13 MOTION for Extension of Time to Serve the Summons and Complaint by Malibu Media,
                          LLC. (Attachments: # 1 Proposed Order)(Beik, Paul) (Entered: 02/13/2020)
  02/14/2020                  Text Order GRANTING 13 Motion. Plaintiff shall have untilMarch 30, 2020, to effectuate
                              service of a summons and Amended Complaint upon Defendant. Entered by Judge David
                              A. Ezra. (This is a text-only entry generated by the court. There is no document associated
                              with this entry.) (ar) (Entered: 02/14/2020)
  03/30/2020           14 PLAINTIFF'S THIRD MOTION for Extension of Time to Serve the Summons and
                          Complaint by Malibu Media, LLC. (Attachments: # 1 Proposed Order)(Beik, Paul)
                          (Entered: 03/30/2020)
  04/02/2020           15 Sealed Document filed by Malibu Media, LLC (wg) (Entered: 04/03/2020)
  04/02/2020           16 Request to Issue Summons (wg) (Entered: 04/03/2020)
  04/03/2020           17 REPORT AND RECOMMENDATIONS re 14 Motion for Miscellaneous Relief filed by
                          Malibu Media, LLC., The United States Clerk shall serve a Copy of this R&R on all
                          parties Via Electronic Transmittal, or be Certified Mail, return receipt requested on all non-
                          registered users. Signed by Judge Henry J. Bemporad. (wg) (Entered: 04/03/2020)
  04/03/2020           18 ORDER RETURNING CASE BACK TO THE DISTRICT COURT, CASE NO LONGER
                          REFERRED to Mag. Judge Bemporad. Signed by Judge Henry J. Bemporad. (wg)
                          (Entered: 04/03/2020)
  04/14/2020           19 NOTICE of Voluntary Dismissal by Malibu Media, LLC (Beik, Paul) (Entered:
                          04/14/2020)
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?125914852985251-L_1_0-1                                                     2/3
8/1/2020             Case 5:19-cv-00834-DAE Centralized
                                               Document      38-1
                                                        CM/ECF LIVE - Filed   08/03/20
                                                                      U.S. District Court:txwd Page 17 of 17

  04/14/2020          20 Report on Copyright sent to Register of Copyrights. (wg) (Entered: 04/16/2020)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                08/01/2020 09:40:10
                                   PACER
                                                    jtmorr3405:4914451:0 Client Code:
                                   Login:
                                                                           Search       5:19-cv-00929-
                                   Description:     Docket Report
                                                                           Criteria:    DAE
                                   Billable
                                                    2                      Cost:        0.20
                                   Pages:




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?125914852985251-L_1_0-1                                        3/3
